Citation Nr: 1717382	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from January 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2014, the Veteran testified before the undersigned Veteran's Law Judge and a transcript of that hearing is of record. 

The case was previously remanded in March 2015 to the Agency of Original Jurisdiction (AOJ) for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claim for a psychiatric disability, in March 2015 the Board remanded the claim to obtain a medical opinion as to the nature and etiology of the Veteran's psychiatric disabilities.  Subsequently, the Veteran attended a VA examination in May 2015.  The Board finds that the May 2015 examination is inadequate because the examiner referred solely to the Diagnostic and Statistical Manual of Mental Disorders (DSM)-V when rendering his opinion.  The examiner was specifically directed to use the DSM-IV because this case is governed by the DSM-IV, as the matter was certified to the Board in January 2013.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (Mar.19, 2015) (noting that effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-5, not DSM-IV, but this change does not apply to claims that were certified for appeal to the Board on or before August 4, 2014).  Thus, DSM-IV is applicable to this case and the examination must conform to the DSM-IV criteria.

The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed psychiatric disabilities during the pendency of the claim on appeal according to the criteria set forth in the DSM-IV.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:



(A)  What are the diagnoses for all of the Veteran's current psychiatric disorders (a current disability is one shown at any time since November 2007, even if not shown on the current examination)?

If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

(B)  As to each current psychiatric disorder, is it at least as likely as not that (50 percent or greater probability) the psychiatric disability manifested in or is otherwise related to the Veteran's military service?

If the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder to include PTSD the examiner must specifically say so.  

The examiner must explain that finding in light of the medical evidence of record which shows diagnoses of PTSD contained in the April 2010 private hospital discharge diagnosis and the September 2014 private mental health evaluation report. 

Moreover, the examiner must note that the Veteran's stressor of fear of hostile military action during his active service in Beirut has been conceded and can alone provide a basis for a diagnosis of PTSD. 

(C)  Is it as least as likely as not (50 percent or greater probability) that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service?

(D)  Is it as least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disabilities are caused or aggravated (i.e., permanently worsened) by any of his service connected disabilities (chondromalacia, left and right knee)?  

The examiner should further address the Veteran's contention that his depression is due to the pain in his knees.   

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

4.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that provides notice of the laws and regulations governing service connection and secondary service connection, and notice of all evidence added to the claims file since the July 2015 SSOC, and the Veteran should thereafter be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

